JUSTICE NELSON
concurs.
¶52 While I concur with the Court’s Opinion, my agreement with the Court’s decision on Issue 2 is grounded in the following additional rationale.
¶53 Under the applicable statutes, an attorney who is appointed as Guardian Ad Litem (GAL) for a youth in a termination of parental rights case functions as the youth’s GAL and not the youth’s attorney. The applicable statutes are those found in Title 41, chapter 3, MCA. Section 41-3-112(1), MCA, requires the court to appoint a GAL for any child who is abused or neglected. The GAL “is charged with the representation of the child’s best interests” and with certain “general duties” further delineated by this statute. Section 41-3-112(3), MCA.
¶54 Separate from the court’s obligation to appoint a GAL for any abused or neglected child, § 41-3-425(2), MCA, requires the District Court to “immediately appoint or have counsel assigned for: ...(b) any child or youth involved in a proceeding under a petition filed pursuant to 41-3-422.” (Section 41-3-422, MCA, sets forth the various requirements for petitions involving protecting a child from abuse and neglect, including termination of the parent-child relationship, § 41-3-422(l)(a)(v), MCA.) Indeed, when the court appoints counsel for the child, it must be accomplished by initially appointing a public defender under the Montana Public Defender Act (Title 47, chapter 1, MCA). Moreover, under § 41-3-425(3), MCA, the court may appoint counsel for a GAL-obviously apart from the attorney who must be appointed for the child in a parental termination action, § 41-3-425(2)(b), MCA. Accordingly, reading §§ 41-3-112 and -425, MCA, together, the plain language of the statutory scheme requires that, where a youth is subject to the termination of his or her parental rights, the trial court must appoint a GAL and an attorney for the child.
¶55 The question then becomes can the GAL and the child’s attorney be the same person; can one person function in both capacities-GAL and child’s attorney. For the following reasons, I conclude that the GAL may not function as the youth’s attorney-even if the GAL is an attorney.
¶56 First, as noted above, the District Court’s obligation to appoint a GAL and an attorney for the child, comes from two different statutes. The GAL can be a lay person or an attorney, § 41-3-112(3)(g), MCA, so long as the person appointed has “appropriate training that is specifically related to serving as a child’s court-appointed representative,” § 41-3-112(2), MCA. But, while two different statutes *170cover the appointment of the GAL and the child’s attorney, there is no specific statutory authorization for combining the “general duties” of the GAL under § 41-3-112(3), MCA, and those of the child’s attorney (presumably, as grounded in the usual rules and laws pertaining to the attorney-client relationship and the Montana Rules of Professional Conduct) under § 41-3-425(2)(b), MCA. Additionally, while the GAL only needs to appear and participate in proceedings “to the degree necessary” (§ 41-3-112(3)(e), MCA), an attorney’s professional obligation to represent the child would, necessarily, require his or her appearance and participation in all proceedings. Thus, at the outset, the Legislature’s choice to differentiate the two appointments and the respective duties in the statutory scheme should be respected.
¶57 Second, and probably more importantly, under § 41-3-112(3)(g), MCA, if the GAL is an attorney, she is empowered “to file motions, including but not limited to filing to expedite proceedings or otherwise assert the child’s rights.” The GAL’s power, in this regard, however, is bounded by the overarching statutory charge that the GAL represent “the child’s best interests.” Section 41-3-112(3), MCA (emphasis added).
¶58 Montana law consistently recognizes that there is a difference between what a child may want or “wish” and what is in the child’s best interests. See e.g. Hillard v. Smith (In re Parenting of N.S.), 2011 MT 98, ¶ 21, 360 Mont. 288, 253 P.3d 863 (district court did not abuse its discretion when it concluded that it was in the child’s best interests that he reside primarily with one parent despite his wish to reside with the other); In re Marriage of Merriman, 247 Mont. 491, 495, 807 P.2d 1351, 1354 (1991) (children’s express wishes were not determinative of their best interests); In re Marriage of Arrotta, 244 Mont. 508, 513, 797 P.2d 940, 943 (1990) (trial court is obligated to award custody of a child based on the child’s best interests, not the child’s preferences); accord In re Marriage of Ulland, 251 Mont. 160, 169, 823 P.2d 864, 870 (1991).
¶59 However, the duty of an attorney is to represent the client’s (here the youth’s) wishes-irrespective of whether those “wishes” necessarily coincide with the child’s “best interests.” See e.g. In re Mental Health of K.G.F., 2001 MT 140, ¶ 86, 306 Mont. 1, 29 P.3d 485 (the proper role of the attorney in civil commitment proceedings is to “represent the perspective of the respondent and to serve as a vigorous advocate for the respondent’s wishes”); State v. Joanna V., 94 P.3d 783, 786 (N.M. 2004) (“The focus of the GAL’s responsibilities is on representing the best interests of the child to the court.... [Counsel’s role] is to advocate zealously for the client’s position. Although counsel may advise the client on counsel’s view of the client’s best interests, counsel is *171ultimately required to advance the client’s expressed wishes.”); Gallimore v. Gallimore, 1989 Ohio App. LEXIS 1231 at ** 6-7 (Ohio App. 2d Dist. March 30, 1989) (“The duty of a lawyer to his client and the duty of a guardian ad litem to his ward are not always identical and, in fact, may conflict. The role of guardian ad litem is to investigate the ward’s situation and then to ask the court to do what the guardian feels is in the ward’s best interest. The role of the attorney is to zealously represent his client within the bounds of the law.”)
¶60 Accordingly, and based upon the foregoing, I conclude that even if the GAL happens to be an attorney-and while her attorney skill may improve her ability to perform her “general duties” as a GAL and thus better act as the child’s court-appointed “representative” (§ 41-3-112(2) and (3), MCA)-such a GAL does not form an “attorney-client” relationship with the child. Rather, instead of advocating for the child’s wishes and desires, the GAL must advocate for the child’s best interests. Maybe the child’s wishes and best interests will coincide, but that is beside the point. Because the child’s wishes and best interests may not be the same in any given case, the statutory scheme must be followed. The youth in a termination of parental rights proceeding must be appointed a GAL under § 41-3-112(1), MCA, and, separately, counsel under § 41-3-425(2)(b), MCA. The former’s duty is to advocate for the child’s best interests; the latter’s duty is to advocate for the child’s wishes.
¶61 Because there is no attorney-client relationship between the GAL and the child and because the GAL’s general duties involve investigations to ascertain facts, interviewing and observing the child, accessing records, making written reports to the court, and making recommendations as to the child’s best interests (§ 41-3-112(3), MCA), I conclude that the GAL may be called as and cross-examined as a witness for the State, the parent, or the child.
¶62 With that additional rationale as to Issue 2, I concur in the Court’s decision.